DETAILED ACTION

Claims status
In response to the application/amendment filed on 02/04/2021, claims 1-10 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-10 are found to be allowable. Claims 1-10 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. (Currently amended) A terminal comprising:
a transmitter configured to transmit a random access preamble sequence for a system information (SI) request to a network side;
a receiver configured to receive a random access response message; and a controller configured to determine that a Medium Access Control (MAC) sub-header indicates acknowledgement of the SI request when the random access response message includes a Medium Access Control (MAC) sub-data unit (sub PDU) having a MAC sub-header containing a random access preamble sequence identifier of the random access preamble sequence without corresponding MAC Random Access Response in the random access response message, wherein the random access preamble sequence identifier corresponds to one of a plurality of random access preamble sequences in a sequence identifier set, wherein the sequence identifier set is preconfigured for the [[(SI)]] Si request, and wherein the SI is sent in a dedicated manner from the network side.” in combination with other claim limitations as specified in claims 1-10.

Kim further discloses the method of indicating acknowledgement of a system information request (See Fig. 8: the control information, i.e., system information request, transmitted from the UE to the eNB includes DUUL Acknowledge or Negative Acknowledge signal; Para. [0056]).
Neither Ahn nor Kim nor combination teaches “a Medium Access Control (MAC) sub-header indicates acknowledgement of the SI request when the random access response message includes a Medium Access Control (MAC) sub-data unit (sub PDU) having a MAC sub-header containing a random access preamble sequence identifier of the random access preamble sequence without corresponding MAC Random Access Response in the random access response message”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416